ORIGINAL                                                07/20/2020

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: PR 20-0004
                                         PR 20-0004


                                                                                      FILED
IN RE THE PETITION OF
DILLON T. HASKELL                                                    ORDER            JUL 1 7 2020
                                                                                  Bowen Greenw000
                                                                                Clerk of Supreme Cour.
                                                                                   Statf    R4rsntana




       On June 30, 2020, this Court grantcd Dillon T. Haskell's petition for admission to
active status in the State Bar of Montana. At that time, Haskell had been on inactive status
since October 2018 and, pursuant to Montana Rule of Continuing Legal Education 14, we
ordered Haskell to submit to the Board of Continuing Legal Education proof of attendance at
thirty hours of approved Continunw 1_cL;a1 Education (CLE) to be credited to the time
Haskell was on inactive status.
       Haskell has now petitioned for a waiver of the CLE hours under Rule 14. Haskell
states that his occupation as a law clerk, previously for this Court and now for the Federal
District Court, during the time he was on inactive status is sufficient to warrant readmission
to the Bar without being required to make up CLE requirements.
       Haskell's occupation during inactive status is sufficient to warrant readmission to
active status without being required to make up CLE credits.
      IT IS THEREFORE ORDERED that the 30-hour continuing legal education
requirements are waived. Upon payment of the appropriate fees to the State Bar of Montana,
Petitioner shall be admitted to the active practice of law in the state of Montana.
       The Clerk is directed to provide copies of this Order to Petitioner and to the State Bar
of Montana.
       DATED this 77 day ofJuly, 2020.
                                                  For the Court,




                                                                Chief Justice